Citation Nr: 0626059	
Decision Date: 08/22/06    Archive Date: 08/31/06

DOCKET NO.  04-08 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
residuals of shrapnel wounds.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In July 2006, the Board received additional evidence from the 
veteran.  In a note dated in April 2006, Dr. A.E. reported 
that the veteran had a metal foreign body in his Achilles 
tendon of the right foot.  This evidence is duplicative of 
service medical records that show an x-ray revealed shrapnel 
in the veteran's right heel lying against his Achilles 
tendon, which was not removed by service examiners.  
Accordingly, the Board finds no basis for remanding the issue 
on appeal to the RO for its initial consideration of this 
additional evidence in connection with the veteran's claim.  
38 C.F.R. §§ 19.9, 19.37(a), 20.1304(c) (2005).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
residuals of shrapnel wounds do not limit the function of the 
affected part, and are not demonstrably painful on 
examination, unstable, measure an area or areas of 144 square 
inches (929 square centimeters) or greater, or cause 
disfigurement.





CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected residuals of shrapnel wounds have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.118, 
Diagnostic Code 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

In regard to VA's enhanced duty to notify under the VCAA, the 
Board notes that in correspondence dated in April 2003, the 
RO advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  The April 2003 
VCAA notice advised the veteran that the RO needed a recent 
medical report showing findings, diagnosis, and treatment for 
the shrapnel in his "left foot," which is the wound the 
veteran contends is disabling.  In correspondence dated in 
March 2006, the veteran was further advised on how VA 
determines a disability rating and the type of evidence 
necessary to establish a disability rating.

The Board acknowledges that the April 2003 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  
A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
The RO asked the veteran for all the information and evidence 
necessary to substantiate his claim-that is, evidence of the 
type that should be considered by VA in assessing his claim.  
A generalized request for any other evidence pertaining to 
the claim would have been superfluous and unlikely to lead to 
the submission of additional pertinent evidence.  Therefore, 
it can be concluded, based on the particular facts and 
circumstances of the case, the omission of the request for 
"any evidence in the claimant's possession that pertains to 
the claim" in the notice did not harm the veteran, and it 
would be legally proper to render a decision in the case 
without further notice under the regulation.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in March 2006 was not given prior to 
the first AOJ adjudication of the claim, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Indeed, the veteran presented testimony on his 
disability at the travel Board hearing held in April 2006, 
and he has submitted medical evidence that he contends shows 
that he is entitled to an increased rating. Therefore, 
notwithstanding Pelegrini II, to decide the claim would not 
be prejudicial error to the veteran.  

Also during the course of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the effective date of an award.  To the 
extent any concerns raised in Dingess might be present here, 
the Board notes that in the March 2006 letter noted above, 
the RO furnished the veteran with notice of how VA determines 
an effective date and the type of evidence necessary to 
establish an effective date for a disability.  

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the September 
2003 rating decision, January 2004 Statement of the Case 
(SOC), and May 2004 Supplemental Statement of the Case 
(SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  The SOC 
provided the veteran with notice of laws and regulations 
pertinent to his claim, including the law and implementing 
regulations of the VCAA.  The SOC advised the veteran that a 
noncompensable evaluation is assigned for scars that are not 
considered disabling because of limitation of function of the 
affected part, pain, or disfigurement.  The Board concludes 
that there is no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  
Quartuccio, 16 Vet. App. at 187.  

In regard to VA's duty to assist, the Board notes that the RO 
obtained VA treatment records and afforded the veteran a VA 
examination in April 2004.  The RO also scheduled the veteran 
for the April 2006 travel Board hearing.  The veteran has not 
made the RO or the Board aware of any other evidence relevant 
to his appeal that needs to be obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  


Procedural History and Evidence

In a January 2003 rating decision, the RO granted service 
connection for residuals of shrapnel wounds to the "heel, 
cheek, and shoulder" and assigned a noncompensable 
evaluation under Diagnostic Code 7805, effective August 30, 
2002, the date of receipt of claim.  In February 2003, the 
veteran filed the instant claim for an increased rating for 
the metallic fragment retained in his "left foot."  

By way of history, the service medical records reflect that 
the veteran sustained small fragment wounds to his left 
cheek, right heel, and left shoulder, for which he was 
hospitalized from February 12, 1968 to February 15, 1968.  
There was no artery or nerve involvement.  As previously 
noted, an x-ray revealed that a fragment remained in the 
veteran's right heel against his Achilles tendon.  The 
February 1969 separation examination report noted the 
fragment wounds and indicated that the veteran had no 
remaining defects.  

Private treatment records dated from September 2000 to July 
2002 show that the veteran complained of bilateral heel pain.  
Examinations revealed tenderness in the veteran's heels.  
Assessments of plantar fasciitis were noted.   

The January 2003 VA scars examination report shows that the 
examiner reviewed the claims file.  The veteran reported on 
the retained fragment in his right heel.  He maintained that 
he had been having difficulty with pain in both of his heels 
because of heel spurs, but he indicated that he underwent 
pressure disintegration for the heel spurs about four months 
ago.  He stated that he currently had no symptoms with his 
heels.  He denied that he had any symptoms associated with 
the shrapnel wounds to his left cheek and left flank.  The 
physical examination of the left heel showed a punctate scar 
just below the lateral malleolous that was well-healed.  
There was no tenderness or swelling in both heels.  There was 
a punctate scar in the left preauricular area that was healed 
with no local discomfort.  There was another punctate wound 
in the left mid-flank that was well-healed.  The examiner 
noted an impression of shell fragment wounds in the left 
heel, the left cheek, and the left shoulder, that were healed 
without current disability.   

The January 2003 VA diabetes mellitus examination report 
shows that the veteran complained of beginning numbness and 
tingling in his feet.  The examiner noted an impression of 
early neuritic symptoms of the feet with minimal symptoms and 
essentially normal examination.  The examiner noted that 
these neuritic symptoms were felt to be secondary to diabetes 
mellitus.  

Evidence generated in connection with the instant appeal 
includes an April 2003 report from Dr. A.E. in which he 
indicated that the veteran was evaluated in May 2002 for 
bilateral heel pain.  Dr. A.E. noted that the veteran was a 
diabetic and that the veteran underwent ossatron orthotripsy 
[treatment for heel spurs] in January 2003 and September 
2003, which resulted in relief of the veteran's heel pain.  
Dr. A.E. noted that in March 2003, the veteran presented with 
neuropathy in both feet.  Dr. A.E. maintained that the 
neuropathy would progress due to the veteran's diabetes and 
obesity.  

VA treatment records dated from February 2003 to June 2003 
show that the veteran complained of pain in his feet in May 
2003. 

In the veteran's November 2003 Notice of Disagreement and 
March 2004 Substantive Appeal, he continued to disagree with 
the evaluation for the shrapnel wound and retained metal 
fragment in his "left heel."   

The April 2004 VA examination report notes that the examiner 
reviewed the claims file.  The examiner discussed pertinent 
records and indicated that the veteran claimed that the 
shrapnel wound occurred to his left heel and not his right 
heel.  The examiner noted that an x-ray of the calcaneus was 
previously ordered in June 2003, which revealed evidence of a 
small amount of calcification in the attachment of the 
Achilles tendon, but no spurs, evidence of recent trauma, or 
residual metal fragments were present.  The examiner reported 
that the veteran had no complaint referable to the scar of 
his left cheek or left flank, but rather he only complained 
of intermittent pain in his left foot that he described as a 
sharp fleeting type of pain.  The physical examination of the 
face revealed a three millimeter slightly depressed punctate 
scar in the preauricular area that was not disfiguring or 
tender.  There was a five to six millimeter, slightly 
depressed, punctate scar in the left flank area that was not 
disfiguring or tender.  The examination revealed full range 
of movement of the ankle and toes and normal flexion and 
extension of the foot.  There was no tenderness over the 
Achilles tendon or heel.  The examiner noted that he could 
not delineate a significant scar.  The examiner noted that x-
rays of the left foot revealed no metal fragments.  (The 
radiograph report also indicated the presence of a prominent 
heel spur.)  The examiner provided the following diagnoses:  
residual shrapnel wounds to the left cheek, left flank, and 
left foot, with no significant scarring or limitation of 
function; and mild diabetic peripheral neuropathy of both 
lower extremities, which was most likely the etiology of the 
veteran's complaint of pain in his left foot.   

At the April 2006 travel Board hearing, the veteran's 
representative indicated that the veteran contends that the 
retained metal fragment continued to bother him.  The veteran 
testified that the retained metal fragment was in his left 
foot.  He complained of problems with standing and walking.  


Analysis

The Board observes that the service medical records reflect 
that the veteran sustained a shrapnel wound to his right heel 
and not his left heel, which is even further validated by Dr. 
A.E.'s April 2006 note reporting that an x-ray continued to 
show the presence of a metal foreign body in the Achilles 
tendon of the veteran's right foot.  Nonetheless, the January 
and September 2003 rating decisions, January 2004 SOC, and 
May 2004 SSOC show that the RO included the left heel in its 
consideration as to whether the veteran was entitled to a 
compensable evaluation for his service-connected residuals of 
shrapnel wounds.   

Clearly from statements of record, statements reported to the 
January 2003 and April 2004 VA examiners, and testimony 
presented at the travel Board hearing, the veteran's 
complaints are centered on his left heel.  The April 2004 VA 
examiner attributed the veteran's left heel pain to diabetic 
peripheral neuropathy rather than a residual of a shrapnel 
wound.  It is also notable that the April 2004 x-ray showed 
the recurrence of a left heel spur, which had previously been 
a source of the veteran's pain according to Dr. A.E.'s April 
2003 report.  As such, the medical evidence shows no 
impairment of the left heel on account of a shrapnel wound.  

As for the shrapnel wounds to the veteran's left cheek, right 
heel, and left shoulder, the medical evidence shows that they 
are well-healed and do not produce any impairment.  Moreover, 
the veteran has no complaints with respect to these wounds. 
As the wounds do not limit the function of the affected part, 
no compensable evaluation is warranted under the currently 
assigned Diagnostic Code 7805. 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2005).  

As for other potentially applicable diagnostic codes, under 
the schedule for evaluating skin disorders, scars that are 
"superficial" are distinguished from scars that are 
"deep."  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 2 
(2005).   The veteran's wounds are the former as the April 
2004 VA examiner described them as "slightly depressed," so 
they are not associated with underlying soft tissue damage.  
The wounds were not demonstrably painful on examination or 
unstable, so no compensable evaluation is warranted under 
either Diagnostic Code 7804 or 7803.  The wounds do not 
measure an area or areas of 144 square inches (929 square 
centimeters) or greater, so no compensable evaluation is 
warranted under Diagnostic Code 7802.  The April 2004 VA 
examiner reported that the wound to the veteran's left cheek 
was not disfiguring; therefore, a compensable evaluation is 
not warranted under Diagnostic Code 7800.  Lastly, as the 
veteran's shrapnel wounds are asymptomatic, he also would not 
be entitled to a compensable evaluation under the schedule of 
ratings for muscle injuries.  38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Codes 5310, 5311, 5312 (2005).  Thus, the 
currently assigned noncompensable evaluation for residuals of 
shrapnel wounds is appropriate. 

An increased rating may also be granted on an extraschedular 
basis when it is demonstrated that the particular disability 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).  The Board finds 
no evidence that the veteran's service-connected residuals of 
shrapnel wounds presented such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) (2005).  The objective medical 
evidence of record shows that manifestations of the veteran's 
service-connected disability do not result in a marked 
functional impairment in a way or to a degree other than that 
addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002).  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005). Consequently, the 
Board concludes that referral of this case for consideration 
of an extraschedular rating is not warranted.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

  
ORDER

A compensable evaluation for service-connected residuals of 
shrapnel wounds is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


